Citation Nr: 0905129	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  07-10 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), also claimed as acid reflux, to 
include as secondary to service-connected post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for irritable bowel 
syndrome, to include as secondary to service-connected 
post-traumatic stress disorder (PTSD).  

3.  Entitlement to service connection for sexual dysfunction, 
to include as secondary to service-connected post-traumatic 
stress disorder (PTSD).  

4.  Entitlement to service connection for a sleep disorder.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at law


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The Veteran had active duty from February 1951 to January 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

The Board observes that a rating decision in March 2007 
granted service connection for PTSD, bilateral hearing loss, 
and tinnitus; the Veteran had previously initiated an appeal 
of the RO's denial of those claims.  Further, although the 
Veteran's attorney submitted a timely notice of disagreement 
with the ratings that were assigned for PTSD and hearing 
loss, no substantive appeal has been received regarding those 
issues following the issuance of a statement of the case in 
November 2007.  See 38 C.F.R. §§ 20.302, 20.1103 (2008).  
Thus, no appeal concerning any of those issues is currently 
before the Board.  

The issues concerning service connection for GERD (and acid 
reflux) and sexual dysfunction are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The evidence does not show that the Veteran currently has 
irritable bowel syndrome.  

2.  The evidence does not show that the Veteran currently has 
a chronic sleep disorder that is due to service, other than 
insomnia and nightmares, which are manifestations of his 
service-connected PTSD.  


CONCLUSIONS OF LAW

1.  The criteria are not met for service connection for 
irritable bowel syndrome, to include as secondary to service-
connected PTSD.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2008).  

2.  The criteria are not met for service connection for a 
sleep disorder.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board observes that this is a fire-related case, meaning 
that the Veteran's service treatment records were involved in 
the 1973 fire at the National Personnel Records Center 
(NPRC).  However, the NPRC has furnished VA copies of the 
Veteran's service records.  Although the records do appear to 
have sustained some damage in the fire, the records are fully 
legible and appear to be complete.  

Irritable bowel syndrome

The Veteran's service treatment records show that he was 
evaluated in July and August 1952 for complaints of nausea 
and abdominal cramps; consideration was given to diagnoses of 
appendicitis and of parasitic intestinal infection.  The 
remainder of the service records, including the report of the 
Veteran's separation examination, are silent for any mention 
of gastrointestinal complaints or a diagnosis of a chronic 
gastrointestinal disorder.  

The post-service treatment reports, consisting primarily of 
private medical records dated since April 2000, reflect 
treatment for GERD.  However, the records do not show any 
complaints or clinical findings referable to a chronic lower 
intestinal disorder.  Moreover, the records do not indicate 
that any examiner has diagnosed or even considered a 
diagnosis of irritable bowel syndrome.  

The Veteran has claimed that he has irritable bowel syndrome 
that is due to service; in the alternative, he has claimed 
that the disorder is due to his PTSD.  See 38 C.F.R. § 3.310 
(disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected).  The record shows that a rating decision in March 
2007 granted service connection for PTSD.  

But service connection on either basis requires that the 
claimant have the claimed disorder.  In this case, there is 
no medical evidence that the Veteran currently has irritable 
bowel syndrome.  Lacking such evidence, service connection 
must be denied.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  


Sleep disorder

The service treatment records, including the report of the 
Veteran's separation examination, are completely silent for 
any complaints, clinical findings, or diagnosis of a sleep 
disorder.  

A private clinic record dated in May 2000 notes the Veteran's 
symptoms of loud snoring, daytime fatigue, and daytime 
sleepiness.  The note states that the examiner was going to 
order an overnight oximetry test, and that if that test 
showed evidence of sleep apnea, a formal evaluation and 
treatment would be needed.  Subsequent records, however, do 
not indicate whether that test was conducted, as no test 
results were noted, and the records (dated through October 
2005) do not reflect any further complaints or notation 
regarding any sleep disorder; there is no evidence of a 
diagnosis of any sleep disorder.  Moreover, there is no 
medical evidence linking any such sleep disorder to service 
or to a service-connected disability.  

In his notice of disagreement and substantive appeal, the 
Veteran discussed this claim in relation to his traumatic 
experiences in service, which caused him to wake up at night 
and to have nightmares.  A VA PTSD compensation examination 
was conducted in January 2007 in conjunction with the 
Veteran's claim for service connection for PTSD.  The 
examiner noted that the Veteran continued to have difficulty 
sleeping, with middle insomnia where he would wake up 
sweating and in a panic.  Although the examiner did not 
specifically so state, her discussion of the Veteran's 
various psychiatric symptoms clearly indicate that his 
difficulty sleeping was one of the manifestations of PTSD, 
which the examiner did relate to the in-service experiences 
described by the Veteran.  

In light of the fact that the medical evidence shows that the 
Veteran's current problems sleeping are considered to be 
symptoms of his service-connected PTSD, and that the PTSD is 
rated, at least in part, on those symptoms, it would 
constitute impermissible pyramiding to assign a separate 
compensable rating for the insomnia and nightmares.  See 
38 C.F.R. § 4.14 (2008).  

Moreover, because the evidence does not show that the Veteran 
currently has any other diagnosed sleep disorder, service 
connection must be denied.  Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  

II.  Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  

In the present case, VA satisfied its duty to notify by means 
of a July 2005 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate his 
claims, and of his and VA's respective duties for obtaining 
evidence.  

The Board notes that the required notice was provided before 
the adverse decision in March 2006.  Although the appellant 
has the right to content-complying notice and proper 
subsequent VA process, he has received that notice.  
Moreover, the appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  Also, in March 2006, 
the RO notified the veteran of the information and evidence 
necessary to establish the downstream elements of a rating 
and the effective date for a rating, as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board finds that the purpose behind the notice requirement 
has been satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims and appeal.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal.  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2007).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  

In this case, the Board finds that the duty to assist has 
been fulfilled.  During the course of this appeal, the 
veteran has been afforded VA compensation examinations, and 
private treatment records covering the entire period of the 
appeal have been received.  No further development action is 
necessary.  


ORDER

Service connection for irritable bowel syndrome, to include 
as secondary to service-connected post-traumatic stress 
disorder (PTSD),  is denied.  

Service connection for a sleep disorder is denied.  


REMAND

A VA compensation examination was conducted in February 2007 
to obtain a medical opinion as to the likelihood that the 
Veteran's claimed gastroesophageal reflux disease (GERD), 
also claimed as acid reflux, and sexual dysfunction were 
related to service.  It was the examiner's opinion that it 
was less likely as not that the GERD was caused by or a 
result of service-connected etiology, and that the Veteran's 
sexual dysfunction was most likely caused by his diabetes.  

Nevertheless, in addition to claiming that the disorders had 
their origins in service, the Veteran has also claimed that 
they are due to his PTSD.  As noted above, a rating decision 
in March 2007 established service connection for PTSD.  
However, the VA examiner did not comment on whether either 
the Veteran's GERD or his sexual dysfunction might have been 
caused by - or aggravated by - the service-connected PTSD.  

Because the medical evidence indicates that the Veteran has 
the claimed disorders, VA's duty to assist him requires that 
a further medical opinion be requested concerning the 
relationship, if any, between the claimed disorders and his 
service-connected PTSD.  See 38 C.F.R. §§ 3.159(c)(4), 3.310 
(2008).  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination to 
evaluate his GERD and his sexual dysfunction.  
The claims file must be reviewed by the 
examiner in conjunction with the examination.  
Ask the examiner to provide the following 
opinions, which should be supported by adequate 
rationale: 

a.  What is the likelihood (i.e., 50 
percent probability or greater) that any 
current GERD (also claimed as acid reflux) 
was caused by the Veteran's service-
connected PTSD?  

b.  If the Veteran's GERD (or acid reflux) 
was not caused by his PTSD, what is the 
likelihood (i.e., 50 percent probability or 
greater) that it was aggravated or 
increased in disability by the PTSD?  To 
the extent possible, please quantify any 
such aggravation or increase.  

c.  What is the likelihood (i.e., 50 
percent probability or greater) that any 
current sexual dysfunction was caused by 
the Veteran's service-connected PTSD?  

d.  If the Veteran's sexual dysfunction was 
not caused by his PTSD, what is the 
likelihood (i.e., 50 percent probability or 
greater) that it was aggravated or 
increased in disability by the PTSD?  To 
the extent possible, please quantify any 
such aggravation or increase.  

2.  Upon completion of the requested 
development, again consider the Veteran's 
claims, on the basis of direct service 
incurrence and as secondary to his service-
connected PTSD (including by aggravation).  If 
the claims are not granted to the Veteran's 
satisfaction, provide him and his attorney with 
a supplemental statement of the case (SSOC) and 
give them an opportunity to respond before 
returning the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


